Citation Nr: 9924285	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What rating is warranted for post-traumatic stress disorder 
(PTSD), from February 27, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel

INTRODUCTION

The veteran performed creditable active duty from February 
1969 to February 6, 1972.  He served in Vietnam where he was 
awarded the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for PTSD and assigned 
a 10 percent disability evaluation, effective February 27, 
1996, the date the veteran filed a claim for service 
connection for PTSD.  

In March 1999, the RO Hearing Officer assigned a 50 percent 
disability rating to the service-connected PTSD, effective 
February 27, 1996.


FINDINGS OF FACT

1.  Since February 27, 1996, the veteran's PTSD is not 
productive of more than considerable impairment in his 
ability to establish or maintain effective or favorable 
relationships with people; or by more than considerable 
industrial impairment.

2.  Since February 27, 1996, the veteran's PTSD is not 
productive of more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

An evaluation in excess of 50 percent since February 27, 
1996, for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant facts 
needed to adjudicate a schedular evaluation of the veteran's 
PTSD have been properly developed, and that no further 
assistance is required on this issue to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In February 1996, the veteran filed a claim for service 
connection for PTSD.  In an October 1997 rating decision, the 
RO granted service connection for PTSD and assigned a 10 
percent disability rating evaluation effective February 27, 
1996, the date the veteran filed his original claim.  In 
March 1999, the RO Hearing Officer assigned a 50 percent 
disability rating, also effective February 27, 1996.  
However, the increased rating claim remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Court 
recently held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the course of the veteran's appeal, the Board observes 
that effective November 7, 1996, the VA revised the criteria 
for diagnosing and evaluating psychiatric disorders, 
including PTSD.  61 Fed. Reg. 52700-702 (1996).  On and after 
that date, all diagnoses of mental disorders for VA purposes 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM- IV).  Id. Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-330 (1991).

Under the "old regulations" a 50 percent evaluation was 
warranted for PTSD when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; or when by reason of the 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired; or the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9411.

Under the "new" regulations, a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

II.  Factual Background

An August 1995 letter from a Transcend Program Director at a 
VA Medical Center (VAMC) reflects that the veteran had been 
involved in a twelve week treatment program for substance 
abuse and PTSD, and that he had been diagnosed as having PTSD 
as a result of his combat experiences in Vietnam.  

A VA hospitalization report, dating from March 1995 to 
January 1996, reflects that the veteran was admitted to 
domiciliary care after he had completed a twenty eight day 
substance abuse treatment program and twelve weeks of the 
Transcend program.  Upon admission, the veteran reported an 
extensive history of drug and alcohol use.  During his 
hospitalization, the veteran attended appropriate classes, 
completed an electronic assembly course and had worked part-
time as a prep cook.  At discharge, the pertinent diagnoses 
were: substance dependency, alcohol, cocaine, nicotine and 
marijuana abuse and PTSD related symptoms.  The veteran was 
assigned a Global Assessment Functioning (GAF) score of 60.  

An August 1997 PTSD examination report reflects that the 
veteran's extensive in-service history with respect to his 
PTSD was recorded.  The veteran complained of having 
nightmares two or three times a week and that he would see 
legs "hanging over his side."  The veteran related that he 
would stay by himself most of the time, that he did not 
socialize or talk to his sister, and that he was not able to 
form close relationships with anyone.  He indicated that he 
became angry and irritable easily, and that when he heard a 
firecracker, he would hit the ground.  He related that he was 
paranoid of others and that he would look over his shoulder 
all the time to see if somebody was following him.  He 
reported having intermittent suicidal thoughts, with the last 
one being two weeks previously.  The veteran related that 
when he heard a helicopter, he would get upset and think he 
was in the jungle. 

On examination the veteran was cooperative, and his speech 
was relevant and coherent.  There was no evidence of any 
disjointed thinking and he was oriented to time, place and 
person.  His memory for recent and past events was intact.  
The veteran that he did not have any current suicidal 
thoughts, but he reportedly heard voices at night as if 
someone was talking outside his window.  It was noted that he 
veteran was paranoid when someone drove in a motor vehicle 
behind him because he thought they were following him.  His 
intelligence was estimated to have been in the average range; 
he had a flattened affect.  The veteran was able to give 
abstract meanings to proverbs.  His insight and judgment were 
good.  He did not exhibit and evidence of obsessive-
compulsive traits.  The examiner noted that he had reviewed 
the veteran's claims file and that it was consistent with a 
diagnosis of PTSD.  The veteran was assigned a GAF score of 
75.  

A review of a VA special psychological examination report, 
dated in August 1997, reflects that the veteran's history and 
background were reported in extensive detail.  The examiner 
noted that during the examination, the veteran's mood was 
somewhat dysphoric with a constricted range of affect.  The 
veteran denied having any suicidal or homicidal ideation, 
delusions or hallucinations. His cognitive functioning 
appeared to have been grossly intact; judgment and insight 
were unimpaired.  The veteran related when he had worked at 
Finest Supermarket he saw Asian Americans, which would remind 
him of Vietnam.  He reported that he was isolated, had 
difficulty getting along with others and that after work, he 
would just go home.  The veteran related that he had fears of 
people following him and that he would avoid loud noises.  He 
noted that June was the anniversary month of his best 
friend's death in Vietnam.  The veteran complained of being 
frustrated as a result of continuing nightmares, and that he 
was uncomfortable around other people despite having 
undergone previous treatment.  The veteran was using several 
psychotropic medications.  Several tests administered during 
the interview suggested a pattern of exaggeration of 
symptoms, but not to the point of invalidating the diagnosis.  
There was evidence of significant depression, anxiety, 
considerable alienation, social avoidance, intrusion, arousal 
and numbness.  The examiner concluded that the veteran had 
PTSD exacerbated by the anniversary of his friend's death, 
and a new job.  Still, it was noted the veteran had been able 
to work over the prior two years, albeit with some 
difficulty, and that his disability was considered 
moderately, but not totally, disabling.  A GAF score of 50 to 
55 was assigned. 

VA progress notes, dating from April to May 1998, reflect 
that the veteran continued to participate in group therapy, 
had experienced difficulties with his supervisors at work and 
felt angry and withdrawn after his family had forgotten his 
birthday.

A May 1998 VA examination report reflects that the veteran's 
claims file was not made available for review to the 
examiner.  The veteran's past medical history was recorded in 
extensive detail.  More specifically, the veteran related 
that after his discharge from service, he had worked as a 
cook and security guard.  He related that he did not work 
until four years ago, after he abstained from abusing heavy 
drugs and alcohol.  The veteran reported that he had worked 
at a restaurant over the previous years and that he had held 
a second job at a grocery store, but that he had had 
experienced problems with supervisors at both jobs.  It was 
noted that the veteran was divorced as a result of drug 
abuse, had been repeatedly arrested on robbery and burglary 
charges, and had served three years in prison on drug related 
charges.  The veteran complained of having had difficulty 
with his jobs because of problems with his supervisors.  When 
he was questioned on how he expressed his anger, he stated 
that he would keep to himself, but that sometimes he would 
yell and scream.  The veteran was noted to have reacted in a 
passive-aggressive manner.  For example, one on occasion, he 
got angry with the supervisors and scratched one of their 
cars with a key.  The veteran denied a history of being 
violent.  He reported having had flashbacks and nightmares 
from when a friend was killed in a motor vehicle accident.  
It was noted that the veteran had been hospitalized for 
difficulties relating to his job.  

On examination the veteran was cooperative and his speech was 
coherent and relevant with no thought difficulties.   He did 
not express any delusional thinking, but felt that he had 
been mistreated by people.  During the interview, he was able 
to concentrate without any difficulty and there was no 
evidence of any psychomotor retardation.  The veteran did not 
appear to have been anxious during the interview and was able 
to relate with an adequate affect.  He was well oriented and 
did not present signs of organicity even when he stated that 
he was somewhat forgetful at times.  The assessment of the 
examiner was that the veteran had had difficulty as a 
consequence of three elements: (1) alcohol and drug abuse, 
which was judged to be the most significant; (2) a passive-
aggressive attitude, and; (3) flashbacks and nightmares 
associated with traumatic inservice events.  While the 
examiner reported that the veteran did not experience 
disturbing nightmares or flashbacks, it appeared that he was 
still disturbed from those memories.  The examiner stated 
that the degree of PTSD was mild.  The veteran was diagnosed 
as having mild PTSD and passive-aggressive personality 
traits.  A GAF score of 60 was assigned, which the examiner 
indicated was reflective of moderate difficulties relating to 
people which are part of the passive aggressive personality 
traits and PTSD.   

A VA hospitalization report, dating from April to July 1998, 
reflects that the veteran was admitted to the Center for 
Stress Recovery Residential Treatment Program for PTSD.  A 
mental status examination revealed a mildly depressed mood 
and a slightly restricted affect.  The veteran's speech and 
psychomotor behavior were within normal limits; thought 
processes were focused and coherent. There was no evidence of 
any delusions, hallucinations or suicidal ideation.  The 
veteran was aware of his problems and was oriented in all 
spheres.  At discharge, the pertinent diagnoses were: PTSD 
and polysubstance dependency in full remission.  The veteran 
was continued on medication and was instructed to attend 
outpatient group therapy with the VA Transcend Program.  A 
GAF score of 55 was assigned.  

VA progress notes, dating from July to September 1998, 
pertinently reflect that the veteran participated in an 
outpatient PTSD group, worked part-time at a grocery store, 
but had been experiencing conflicts with his sister.  The 
veteran's depression  scored an eight out of ten, with ten 
being the highest.  He reported that he slept three to four 
hours a night and that he continued to take psychotropic 
medications for his PTSD related symptoms.  A relapse into 
cocaine abuse was noted in September 1998.

A report, submitted by Beverly S. Donovan, Transcend Program 
Director at the VAMC in Brecksville, Ohio, dated in December 
1998, reflects that the veteran had completed the Transcend 
Program for substance abuse and PTSD and that he had 
participated in aftercare.  It was noted that the veteran met 
the criteria for PTSD and that his condition was based on in-
service stressors and was not related to current life 
stresses or substance abuse history.  It was further reported 
that during the program, the veteran had been required to 
abstain from alcohol and non-prescription drug use and that 
abstinence had been monitored by weekly and random urine 
checks.   

In a statement, submitted from [redacted], Owner of 
[redacted] Restaurants, dated in December 1998, it was 
reported that the veteran was removed from his employment in 
July 1988 as a result of anxiety caused by the combination of 
job pressure and medication.  Mr. [redacted] further related 
that the veteran had been a very dependable and reliable 
employee.  

At a hearing, conducted in January 1999, at the RO in 
Cleveland Ohio, the veteran testified that he had worked for 
four years at a restaurant, but that he was fired because of 
anxiety associated with his medication and pressures relating 
to the job.  The veteran reported that he currently worked 
part-time at a grocery store and that he had had difficulty 
getting along with his co-workers and immediate supervisor.  
He felt that, at times, people unnecessarily picked on him.  
He related that he had sought regular treatment for his PTSD, 
and he attended both group and individual therapy.  The 
veteran testified that he took several medications for his 
PTSD.  He reported that he had anxiety and that he would 
isolate himself.  For example, he related that he would stay 
in his room and that he would only deal with his sister, whom 
he lived with.  He related that he continued to experience 
nightmares, flashbacks and sleep disturbance.  The veteran 
testified that his previous marriage of seventeen years had 
ended in divorce as a result of verbal abuse.  He described 
himself as depressed and uncomfortable in new surroundings.  
During the hearing, it was noted that the veteran sat with 
his back to the wall and that he frequently checked the door.  
The veteran remained skeptical about his future and believed 
that he would always experience symptoms relating to his 
PTSD.  

Numerous VA outpatient reports, dating from 1995 to 1999, 
received by the RO after the January 1999 hearing, reflect 
that the veteran was seen for unrelated disorders and that he 
had continued to receive recurring (weekly) treatment for 
PTSD.  These reports pertinently reflect that the veteran 
participated in a 90-day in-patient and aftercare program, 
had received individual and group therapy, experienced 
symptoms of anger, guilt, depression, anxiety, nightmares, 
sleep disturbance and self-isolation, had difficulty at his 
jobs (e.g., in February 1998, the veteran reported having 
homicidal ideation toward the manager of the restaurant where 
he worked, but he did not have a plan), that he was assigned 
a GAF score of 55, that his depression was an eight on a 
scale of ten, that he slept three to four hours a night and 
that he continued to have intrusive recollections and 
occasional suicidal ideas, with no intentions.  

A February 1999 VA medical examination report reflects that 
the veteran's entire claims file was reviewed prior to the 
examination.  The veteran revealed symptoms of hopelessness, 
worthlessness and early insomnia.  He reported that he ate 
because he had to eat, but that he had lost about twenty-five 
pounds.  He had significantly decreased interests and had 
been rather isolated with his sister for the previous two 
years.  It was noted that the veteran had also been suspended 
from his job where he had worked part-time since December 
1998, because he had difficulty getting along with the 
supervisors (the veteran felt his supervisors picked on him 
and gave him orders that he could not understand.)  It was 
reported that the veteran would return to work at the 
delicatessen in five days.  It was also noted that the 
veteran was still on psychotropic medication and that he had 
been recently hospitalized from April to July 1998 for 
symptoms relating to his PTSD such as, suicidal ideation, 
increased isolation, problems with authority figures, 
nightmares and insomnia.  These reports also reflect that the 
veteran had been fired from his job at a restaurant because 
he was unable to function.  The veteran was reported to have 
been receiving continuing outpatient care at the VAMC in 
Brecksville, Ohio, and that the veteran's symptoms were 
consistent with major depression (the veteran was reported to 
have a mood of three out of ten with ten being the best).  

During the examination in February 1999, the veteran was 
depressed, his affect was constricted and his thought 
processes were self-deprecatory with hopelessness, 
worthlessness and death wishes, but no actual suicidal 
intent.  The veteran was fully oriented and his memory 
appeared to have been grossly intact; although, there was 
marginal attention and concentration.  His judgment and 
insight was that he was depressed all the time and that he 
still had symptoms of PTSD.  He felt that his medication took 
the edge of his symptoms but that the depression added to his 
emotional burden.  The veteran claimed that he had been 
completely drug and alcohol free since October 1998.  The 
examiner stated that the veteran's symptoms of depression 
were not related to drugs and were independent of the history 
of drug abuse and was another symptoms which created co-
morbidity with PTSD.  The veteran did not exhibit any 
psychotic features, but was on the medication.  While the 
veteran had some vague paranoid ideation in the past, none 
was present during the examination.  The veteran was also 
found to have had a host of other physical ailments which had 
also contributed to the severity of his disabilities.  The 
veteran was diagnosed as having PTSD, major depression, a 
prior history of alcohol and cocaine abuse, a personality 
disorder and other physical disabilities.  The veteran was 
assigned a GAF score of 53 as compared to a low of 45 during 
the prior year. 

III.  Analysis

After carefully considering all of the evidence discussed 
above, the Board concludes that the preponderance of the 
evidence demonstrates that the current 50 percent evaluation 
is appropriate, and that an increased rating is not warranted 
under either the "old" or "new" regulations.  On review of 
the record, the evidence does not reveal, under Diagnostic 
Code 9411, a severe impairment in the ability to establish 
and maintain affective or favorable relationships with 
people; or severe impairment in the ability to obtain or 
retain employment.  Further, the evidence does not show that 
PTSD causes deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances.

In reaching the foregoing conclusion, the Board observes that 
the veteran clearly suffers from PTSD related symptoms such 
as, intrusive thoughts, difficulty with authority figures 
(the veteran was fired from a restaurant in 1998 because of 
his inability to function and was reprimanded and placed on 
suspension from a part-time job in 1999) suicidal ideation, 
anxiety, insomnia, isolation, and major depression associated 
with his in-service trauma in Vietnam.  In addition, the 
Board also recognizes that the veteran has sought continuous 
treatment for his PTSD, has attended both group therapy and 
individual counseling, has been placed on psychotropic 
medication, and has been recently hospitalized for his PTSD 
related symptoms from April to July 1998.  

Significantly, however, during recent VA examinations, 
conducted in May 1998 and February 1999, there was no 
evidence of obsessive ritual behavior, or near continuous 
panic.  His speech is not illogical but rather it is 
coherent, and he uses logical thought.  There is no evidence 
of any suicidal ideation with a formulated plan.  Indeed, the 
veteran specifically denied having suicidal ideation during 
the February 1999 VA examination.  Furthermore, during the 
February 1999 examination the veteran was not jittery or 
hyperalert.  While his mood was depressed, he was oriented in 
all spheres.  Moreover, despite PTSD, the veteran has been 
able to actively participate in group therapy and to have had 
a relationship with his sister, albeit estranged at times, 
with whom he shared a living arrangement.  Finally, during 
the February 1999 VA examination, the examiner also reported 
that any increase in severity of the symptoms was related to 
a host of other physical disabilities, which are not service-
connected.  

With regards to industrial impairment, although the veteran 
has had difficulty with supervision in the work place, he has 
still been able to work in a restaurant and a grocery store, 
was found to have been a reliable employee, and was planning 
on returning to his part-time employment in 1999 at the end 
of his five day suspension period.  Furthermore, the Board 
observes that the veteran was assigned a GAF score of 53.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  A GAF of 53 reflects moderate 
impairment or moderate difficulty in social, occupational or 
school functioning.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994), cited in Richard v. Brown, 9 Vet. 
App. 266 (1996). 

In summary, the Board concludes that the veteran's symptoms 
of PTSD are reflective of no more than a 50 percent 
evaluation under either the "old" or the "new" regulations.  
The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from February 
27, 1996 so as to warrant a "staged" rating due to 
significant change in the level of disability.  Fenderson.  
Accordingly, the preponderance of the evidence is against an 
increased evaluation for the veteran's PTSD.  

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Assignment of a rating for PTSD in excess of 50 percent from 
February 27, 1996, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

